Citation Nr: 1633989	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  10-32 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating greater than 10 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied, in pertinent part, the Veteran's claim for a compensable disability rating for a left ankle disability (which was characterized as residuals, left distal fibula fracture).  This decision was issued to the Veteran and his service representative in February 2009.  The Veteran disagreed with this decision in February 2010.  He perfected a timely appeal in July 2010.  Having reviewed the record evidence, the Board finds that the issue on appeal should be characterized as stated on the title page of this decision.

In March 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and schedule her for an examination to determine the current nature and severity of her service-connected left ankle disability.  The identified records subsequently were associated with the Veteran's claims file and the requested examination occurred in July 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The record evidence shows that the Veteran's service-connected left ankle disability is manifested by, at worst, moderate limited motion of the ankle.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5271 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in August 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence showing that her left ankle disability had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the VCAA notice letter issued during the pendency of this appeal.  This letter informed the Veteran that she needed to provide information showing her service-connected disability had worsened.  She was informed that such evidence could be a statement from her doctor or lay statements describing what individuals had observed about her disability.  She was told that she needed to provide VA information as to where she had received medical treatment or that she could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which her disability had worsened.  She also was informed of what evidence VA would obtain on her behalf and what she needed to do to help VA process her claim.  The Veteran also has submitted personal statements and lay statements from others with respect to her service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support her claim, any failure to provide her with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of her disability and their impact on her employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in May 2010 and supplemental statements of the case in November 2011 and in August 2014 addressing her claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of her disability is unnecessary in light of repeated correspondence sent to the Veteran by the AOJ describing the Rating Schedule and applying the relevant regulations to her claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate her claim, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support granting an increased rating for a left ankle disability.  Because the Veteran was fully informed of the evidence needed to substantiate her claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all appropriate notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  Because the Veteran's increased rating claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the AOJ and the Board, although she declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that she is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain her SSA records is required.

The Veteran also has been provided with VA examinations which address the current nature and severity of her left ankle disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating for a Left Ankle Disability

The Veteran contends that her service-connected left ankle disability is more disabling than currently evaluated.  She specifically contends that she experiences significant left ankle discomfort, weakness, stiffness, pain, and swelling.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of her service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

VA recently proposed amending 38 C.F.R. § 3.321(b)(1) to limit extraschedular consideration based on the impact of an individual service-connected disability.  This proposed regulation is consistent with VA's longstanding practice of interpreting this regulation to provide an extraschedular rating for a single disability and not the combined effect of two or more disabilities.  The proposed changes will clarify the regulation so that an extraschedular rating is available only for an individual service-connected disability but not for the combined effect of more than one service-connected disability.  See 81 Fed. Reg. 23228-23232 (Apr. 20, 2016) to be codified at 38 C.F.R. § 3.321(b)(1).  Until this proposed regulation becomes final, however, the requirement of extraschedular consideration for a Veteran's service-connected disabilities, individually or collectively, set out by the Federal Circuit in Johnson remains applicable.

The Veteran's service-connected left ankle disability currently is evaluated as 10 percent disabling effective August 5, 2008, by analogy to 38 C.F.R. § 4.71a, DC 5010-5271 (traumatic arthritis-limited motion of the ankle).  See 38 C.F.R. § 4.71a, DC 5010-5271 (2015).  A 10 percent rating is assigned under DC 5271 for moderate limited motion of the ankle.  A maximum 20 percent rating is assigned under DC 5271 for marked limited motion of the ankle.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2015).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the ankle is considered a major joint.  38 C.F.R. § 4.45 (2015).  See Spicer v. Shinseki, 752 F.3d 1367, 1370 (Fed. Cir. 2014) (finding that, under DC 5003, minor joint group is "affected only when two or more joints suffer from limitation of motion.")  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Lichtenfels v. Derwinski, 1 Vet. App 484 (1991) (finding Veteran not entitled to separate compensable ratings for both arthritis under DC 5003 and limitation of motion in the same joint under another DC).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2015).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his or her earning capacity and would constitute pyramiding.  See Esteban, 6 Vet. App. at 259 (citing Brady v. Brown, 4 Vet. App. 203 (1993)).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to a disability rating greater than 10 percent for a left ankle disability.  The Veteran contends that her service-connected left ankle disability is more disabling than currently evaluated.  The record evidence does not support her assertions.  It shows instead that this disability is manifested by, at worst, moderate limited motion of the ankle.  For example, on private outpatient treatment in July 2008, the Veteran's complaints included more frequent and more painful left ankle pain "over the last few months.  It usually bothers her two to three times a week."  She denied any locking or giving way but reported intermittent numbness and tingling on the bottom of her left foot.  Physical examination showed a "near full range of motion to both ankles," mild tenderness around the posterior tibialis peroneal tendons, "good resisted strength without pain," slightly decreased sub-talar motion, and "significantly decreased single leg stance ability bilaterally...left greater than right."  X-rays showed mild osteoarthritic changes.  The impressions were very mild early osteoarthritis and significant decreased proprioception in the left ankle.

On VA joints examination in September 2008, the Veteran's complaints included left ankle pain which she rated as 6/10 on a pain scale (with 10/10 being the worst imaginable pain), aching, and giving way.  She experienced flare-ups twice a week which increased her pain to 7/10 and consisted of throbbing pain lasting 15-30 minutes.  The Veteran reported that her left ankle affected her activities of daily living because "she is not able to walk as far as she wants, she is not able to exercise as much as she wants, she is not able to run at all...and she has pain whenever she squats down."  She also reported that her left ankle affected her job as a librarian because "she cannot squat to put books on the lower shelves after standing or walking for most of the day which her job requires."  Physical examination showed palpable pulses, intact sensation, normal motor exam, 20 degrees of dorsiflexion, 40 degrees of plantar flexion, no additional limitation of motion and no pain on motion, tenderness over the lateral talar curl angle, and minimal effusion.  X-rays showed a well-healed distal tibial fracture, some mild talotibial degenerative joint changes with some spurring on the anterior tibia, and spurring of the talar neck.  The assessment was mild talotibial impingement and mild functional ankle instability, status-post distal fibula fracture.

On private outpatient treatment in August 2010, the Veteran complained of gradually worsening left ankle pain.  She described her left ankle pain as "a grinding pain."  She wore an ankle brace while exercising because she felt that her left ankle was unstable.  Physical examination of the left ankle showed tenderness to palpation along the anterior lateral aspect, good dorsiflexion to 15 degrees and plantar flexion to 25 degrees, intact sensation, and 5/5 motor strength.  The private clinician stated, "I do not really see a lot of arthritic changes," when reviewing x-rays.  The impression was chronic ankle sprain.  The Veteran was advised to wear an ankle corset.

In June 2011, the Veteran's complaints included left ankle trouble.  Physical examination of the left ankle showed tenderness to palpation in the anterior talofibular ligament and calcaneofibular ligament, no tenderness in the medial aspect, a full range of motion, no crepitus, intact sensation, and good eversion and inversion.  The impressions included chronic left ankle sprain.

On VA outpatient treatment in December 2012, it was noted that the Veteran presented to establish care at a VA outpatient clinic.  Her complaints included increasing left ankle pain.  Physical examination showed a left ankle with osteoarthritis changes and a limited range of motion "in all directions."  The assessment included ankle osteoarthritis.

In April 2013, the Veteran complained of left ankle pain which she rated as 2-3/10 with associated swelling with prolonged walking.  Her pain was located at the lateral aspect of the left ankle.  Physical examination of the left ankle showed notable swelling at the lateral malleolus, tenderness to palpation at the anterolateral aspect, a full range of motion, 5/5 muscle strength, and intact sensation.  X-rays showed lateral malleolar swelling and medial tibial talar degenerative spurring but no fracture or bony abnormalities.  The impressions included left ankle sprain.

On VA ankle conditions Disability Benefits Questionnaire (DBQ) in July 2014, the Veteran's complaints included worsening daily left ankle pain with swelling.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that her left ankle pain affected her job "due to need to walking [sic] and being on her feet."  Range of motion testing of the left ankle showed plantar flexion to 45 degrees with objective evidence of painful motion beginning at 30 degrees and dorsiflexion to 20 degrees with no objective evidence of painful motion.  There was no additional limitation of motion on repetitive testing.  The Veteran experienced functional impairment of the left ankle due to pain on movement and interference with sitting, standing, and weight-bearing.  Physical examination of the left ankle showed tenderness to palpation, 5/5 muscle strength, no laxity, and no ankylosis.  X-rays of the left ankle showed degenerative or traumatic arthritis.  The VA examiner stated that the Veteran "has difficulty with prolonged periods of standing due to left ankle pain and swelling."  The diagnosis was left lateral malleolus.

The Veteran contends that her service-connected left ankle disability is more disabling than currently evaluated.  The record evidence does not support her assertions.  It shows instead that she experiences, at worst, moderate limitation of motion of the left ankle due to her service-connected left ankle disability.  The Board acknowledges that the Veteran continues to complain of significant left ankle pain (as seen on her most recent VA examination in July 2014).  Although this examination showed that her left ankle plantar flexion was painful, there was no additional limitation of motion on repetitive testing of the left ankle.  The evidence does not indicate that the Veteran experiences marked limitation of motion of the left ankle (i.e., a 20 percent rating under DC 5271) such that a disability rating greater than 10 percent is warranted for her service-connected left ankle disability at any time during the appeal period.  See 38 C.F.R. § 4.71a, DC 5010-5271 (2015).  And no ankylosis was demonstrated in the Veteran's left ankle at any time during the appeal period such that a different DC for evaluating ankle disabilities might permit an increased rating.  See generally 38 C.F.R. §§ 4.71a, DCs 5270, 5272.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating her entitlement to an increased rating for her service-connected left ankle disability.  In summary, the Board finds that the criteria for a disability rating greater than 10 percent for a left ankle disability have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for her service-connected left ankle disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected left ankle disability is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected left ankle disability.  This is especially true because the 10 percent rating currently assigned for the Veteran's left ankle disability effective August 5, 2008, contemplates moderate limitation of motion in the ankle.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran is employed as a librarian.  Although the Board acknowledges that the Veteran reported that her daily left ankle pain makes certain aspects of her job as a librarian (such as putting books on lower shelves) more difficult, she does not contend - and the evidence does not show - that there is marked interference with her employment as a librarian or she is precluded from employment as a result of her service-connected left ankle disability.  The record evidence further does not show that the Veteran was hospitalized for treatment of her service-connected left ankle disability at any time during the appeal period.  Finally, the record evidence does not indicate that the symptomatology associated with her service-connected disabilities, individually or collectively, is not contemplated within the relevant rating criteria found in the Rating Schedule such that she is entitled to extraschedular consideration under Johnson.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating greater than 10 percent for a left ankle disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


